Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BLUESKY (CBCT to Surgical Guide Training Video - Using the Impression Inversion Protocol).
 	As per claim 1, BlueSky teaches the claimed method of supporting implant surgery in a server, comprising: “a) obtaining a subject's oral CT image scanned with a guide model inserted into an oral cavity of the subject” (BlueSky, 1:40-1:43), “the guide model being manufactured to a certain standard to group human teeth in any range so that the teeth belong to at least one group and to cover a tooth position of a corresponding group” (BlueSky, 0:17-2:05), “the guide model comprising a marker made of a radiopaque or radiation semipermeable material” (BlueSky, 0:40-1:40); “b) loading a library as information about the standard of the guide model, identifying the marker in the oral CT image, and generating a library matching CT image by matching the oral CT image with the library based on the marker included in the library and the marker identified in the oral CT image” (BlueSky, 3:09-4:00, 5:47-6:38); and “c) planning implant surgery of the subject using the library matching CT image” (BlueSky, -13:10). 

	Claim 2 adds into claim 1 “after the c) planning implant surgery of the subject, d) generating information about a machining region of the guide model to machine the guide model into a surgical guide for the implant surgery according to the plan for implant surgery of the subject” (BlueSky; 13:10-15:06). 

 	Claim 3 adds into claim 2 “wherein the b) loading a library comprises: separating a maxillary image and a mandibular image of the oral cavity according to an arbitrary criterion in the matching CT image; and correcting an error due to the insertion of the guide model in the matching CT image by reconstructing the separated maxillary image and mandibular image for occlusion” (BlueSky,4:30-4:45; 5:50-6:43). 

	Claim 4 adds into claim 1 “wherein the b) loading a library comprises: setting a tooth curve in the matching CT image; and setting a mandibular neural tube in the matching CT image” (BlueSky, 05:47-15:06). 

	Claim 5 adds into claim 2 “wherein: the guide model comprises an impression material for obtaining an impression within the oral cavity, and an oral pattern for an implant placement region of the subject is formed through the impression material; and the surgical guide is formed by machining the guide model and comprises the oral pattern, and the oral pattern functions as a means for physically matching the surgical guide with the implant placement region of the subject” (BlueSky, 0:15-1:18). 

	Claim 6 adds into claim 5 “wherein the impression material is dental photopolymerized resin or self-polymerized resin, which is polymerized in the oral cavity of the subject” (BlueSky, 1:00-1:06). 

	Claim 7 adds into claim 6 “wherein the guide model comprises a vinyl film formed on its one surface on which the oral pattern is formed through the impression material” (BlueSky,0:15-1:18). 

	Claim 8 adds into claim 5 “wherein the d) generating information comprises setting at least one of a guide hole region of the guide model and an insertion region of a handpiece as an implant surgical instrument” (BlueSky, 13:10-15:06). 

	Claim 9 adds into claim 5 “wherein the c) planning implant surgery of the subject comprises: placing a crown object at an implant placement region of the matching CT image by setting an angle and size of the crown object; placing an implant object at a certain distance from the placed crown object; and setting at least one of a type, size, length, position, and an implantation angle of the implant object” (BlueSky, 13:10-15:06). 

	Claim 10 adds into claim 9 “providing guide information about at least one of a position from the implant object placed on the matching CT image to a bone, a position from the implant object to a root of a tooth adjacent to the implant placement region, and a distance between the implant object and a nerve” (BlueSky, 13:10-15:06). 

	Claim 11 adds into claim 10 “providing at least one of guide information about whether the axis of the implant object coincides with the center of a prosthesis and guide information about whether a sleeve of the implant invades the tooth or the gum” (BlueSky, 13:10-15:06). 

	Claim 12 adds into claim 1 “after the c) planning implant surgery of the subject, reporting information about at least one of a type, size, position, and direction of an implant used for the surgery planned using the matching CT image” (BlueSky, 10:46-13:03). 

	Claim 13 adds into claim 1 “after the c) planning implant surgery of the subject, reporting at least one of bone density information of the subject and information about a distance between the implant placement position and a neural tube, estimated by analyzing the oral CT image or the matching CT image” (BlueSky, 10:46-17:22). 

 	Claims 14-20, 21-28 and 29-32 claim a system, a server, and a computer program based on the method of claims 1-13; therefore, they are rejected under a similar rationale.







35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-32 are rejected under 35 U.S.C. 101 because the claimed “computer program stored in a computer readable medium” can be signals embodying a wave carrier.  The claims can be amended to “non-transitory” computer readable medium to overcome the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616